 

 



MINERAL PROPERTY TRANSFER AGREEMENT

 

 

 

THIS AGREEMENT is made the 25 day of March, 2013.

 

BETWEEN:

  

AMERICAN COPPER CORP., a Nevada corporation, having its principal place of
business at 1600 Broadway, Suite 1600, Denver, Colorado 80202 (the “Purchaser”);

 

AND

 

US COPPER INVESTMENTS, LTD., a Marshall Islands corporation, having an office at
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the
“Vendor”);

  

AND

  

JAROSLAV RUZA, BC Client number 12348, having its head office at Suite 1002-145
St. Georges Ave., North Vancouver, BC V7L 4R9., Canadian corporation (“Ruza”
and, together with the Purchaser and the Vendor, the “Parties”).

 

WHEREAS:

 

A.The Transferor and Ruza entered into that certain Option Agreement, dated as
of December 12, 2012 (the “Option Agreement”), attached hereto as Exhibit A,
pursuant to which the Vendor secured an option to acquire 100% undivided right,
title and interest in a certain properties described in Exhibit B attached
hereto (the “Property”); and

 

B.Ruza is the registered beneficial owner of an undivided one hundred percent
(100%) right, title and interest in and to the Property; and

 

C.The Vendor exercised the option pursuant to the Option Agreement; and

 

D.Pursuant to the Option Agreement, the Vendor has a right acquire 100% right,
title and interest in and to the Property and any deposits of minerals on the
Property (the “Right to Acquisition”) from Ruza; and

 

E.The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase from the Vendor, the Right to Acquisition, pursuant to the Option
Agreement; and

 

F.Ruza has agreed to transfer to the Purchaser 100% right, title and interest in
and to the Property and any deposits of minerals on the Properties in accordance
with the terms and conditions hereinafter set forth.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt and sufficiency whereof the Vendor hereby acknowledge, THE PARTIES
HERETO AGREE AS FOLLOWS:

 



 

 

 

1.Definitions

 

1.1          In this Agreement the following expressions shall, where the
context so admits, bear the meaning respectively set opposite them:

 

(a)"Agreement” means this Agreement, as the same may be amended, supplemented or
modified from time to time by mutual agreement of the parties.

 

(b)“Closing Date” means the date of this Agreement.

 

(c)"Property" means those certain mineral rights described in Exhibit B,
together with all leases, licenses, claims and all other interests derived from
any such permits, leases, licenses, claims and other interests necessary for the
development of the Property or for the purpose of placing the Property into
production or of continuing exploration on the Property.

 

2.Representations and Warranties of the Purchaser, the Vendor, and Ruza

 

2.1          The Purchaser hereby represents and warrants as follows:

 

(a)it is a valid corporation duly incorporated under the laws of Nevada and in
good standing under the laws of Nevada;

 

(b)it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it;

 

(c)there is no provision in its memorandum or articles or equivalent constituent
documents, and no provision in an existing mortgage, indenture, guarantee,
contract or agreement binding on it, and no provision in any statute, rule,
regulation, judgment, decree, order, franchise or permit applicable to it, which
would be contravened by its execution, delivery or performance of this
Agreement, and to the best of its knowledge it is not in default under any such
mortgage, indenture, guarantee, contract or agreement or in violation of any
such statute, rule, regulation, judgment, decree, order, franchise or permit,
which default or violation would have material adverse effect on the Purchaser;
and

 

(d)no proceedings are pending for, and it is unaware of any basis for the
institution of, any proceedings relating to the dissolution or winding up of it
or the placing of it in bankruptcy or subject to any other laws governing the
affairs of insolvent persons.

 

2.2          The representations and warranties contained in subsection 2.1 are
provided for the exclusive benefit of the Vendor, and a breach of any one or
more thereof may be waived by the Vendor, in whole or in part, at any time
without prejudice to their rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2.3          The Vendor hereby represents and warrants to the Purchaser as
follows:

 

(a)the Vendor has been duly incorporated and is validly subsisting under the
laws of the Marshall Islands and has full corporate power, authority and
absolute capacity to execute and deliver, and perform its obligations under this
Agreement;

 

(b)this Agreement has been duly executed and delivered by the Vendor and all
necessary corporate action has been taken by the Vendor to authorize the
execution, delivery and performance by it of this Agreement and this Agreement
constitutes a valid and binding obligation of the Vendor enforceable against the
Vendor in accordance with its terms except as enforcement thereof may be limited
by bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditors’ rights and subject to the qualification that specific
performance and injunction and other equitable remedies may only be granted in
the discretion of a court of competent jurisdiction;

 



 

 

 

(c)the Vendor has exercised its option, pursuant to the Option Agreement to
receive from Ruza a 100% undivided right, title and interest in and to the
Property free and clear of all liens, charges, encumbrances, claims, liabilities
and adverse interests of any nature or kind, and no taxes or rentals are or will
be due in respect of any thereof;

 

(d)there is no adverse claim or challenge to the ownership of or title to the
Property nor to the knowledge of the Vendor after due inquiry is there any basis
therefor, and there are no outstanding agreements or options or other rights to
acquire or purchase his interest in the Property or any portion thereof, and no
person, other than the Vendor and Ruza pursuant to the provisions hereof, has
any royalty or other interest whatsoever in production from the Property or
otherwise;

 

(e)the Vendor has the full right, title, capacity and authority to own the
Property and to enter into this Agreement with the Purchaser and perform its
obligations hereunder, and the execution, delivery and performance hereof by
Vendor will neither constitute a default under or violate any provisions of any
mortgage, indenture, guarantee, contract or agreement binding on Vendor or any
statute, rule, regulation, judgment, decree, order, franchise or permit
applicable to Vendor nor, if the Vendor is a company, any provision of its
memorandum, articles, by-laws or other constitutional documents;

 

(f)the mineral claim application and or mineral claim comprising the Property
have been properly staked and recorded and are in good standing under all
applicable laws of British Columbia;

 

(g)neither the Vendor nor, to the best of their knowledge, any predecessor in
interest or title of the Vendor to the Property has done anything whereby the
Property may be encumbered or subject to any liability or adverse interest of
any nature or kind;

 

(h)each and every mineral claim application and or mineral claim in respect of
the Property has been duly made, granted and recorded, and is free of defects
and in good standing pursuant to the laws of the jurisdiction in which the
Property is situate; and

 

2.4          The representations and warranties contained in subsection 2.3 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2.5          Ruza hereby represents and warrants to the Purchaser as follows:

 

(a)Ruza has been duly incorporated and is validly subsisting under the laws of
Canada and has full corporate power, authority and absolute capacity to execute
and deliver, and perform its obligations under this Agreement;

 

(b)this Agreement has been duly executed and delivered by Ruza and all necessary
corporate action has been taken by Ruza to authorize the execution, delivery and
performance by it of this Agreement and this Agreement constitutes a valid and
binding obligation of Ruza enforceable against Ryza in accordance with its terms
except as enforcement thereof may be limited by bankruptcy, insolvency, or other
laws of general application affecting the enforcement of creditors’ rights and
subject to the qualification that specific performance and injunction and other
equitable remedies may only be granted in the discretion of a court of competent
jurisdiction;

 



 

 

 

(c)Ruza is, and at the time of transfer to the Purchaser of the Property will
be, the recorded and beneficial owner of a 100% undivided right, title and
interest in and to the Property free and clear of all liens, charges,
encumbrances, claims, liabilities and adverse interests of any nature or kind,
subject to the Option Agreement, and no taxes or rentals are or will be due in
respect of any thereof;

 

(d)the Property, as described in Exhibit B, are owned by the Ruza free and clear
of all liens, charges and encumbrances, subject to the Option Agreement;

 

(e)there is no adverse claim or challenge to the ownership of or title to the
Property nor to the knowledge of Ruza after due inquiry is there any basis
therefor, and there are no outstanding agreements or options or other rights to
acquire or purchase his interest in the Property or any portion thereof, subject
to the Option Agreement, and no person, other than the Vendor and Ruza pursuant
to the provisions hereof, has any royalty or other interest whatsoever in
production from the Property or otherwise;

 

(f)Ruza is the sole recorded and beneficial owner of the Property, and has the
full right, title, capacity and authority to own the Property and to enter into
this Agreement with the Purchaser and perform its obligations hereunder, and the
execution, delivery and performance hereof by Ruza will neither constitute a
default under or violate any provisions of any mortgage, indenture, guarantee,
contract or agreement binding on Ruza or any statute, rule, regulation,
judgment, decree, order, franchise or permit applicable to Ruza nor, if Ruza is
a company, any provision of its memorandum, articles, by-laws or other
constitutional documents;

 

(g)Ruza holds all permits, licences, consents and authorities issued by any
government or governmental authority which are necessary in connection with the
ownership and operation of its business and the ownership of the Property;

 

(h)the mineral claim application and or mineral claim comprising the Property
have been properly staked and recorded and are in good standing under all
applicable laws of British Columbia;

 

(i)neither the Ruza nor, to the best of their knowledge, any predecessor in
interest or title of Ruza to the Property has done anything whereby the Property
may be encumbered or subject to any liability or adverse interest of any nature
or kind;

 

(j)each and every mineral claim application and or mineral claim in respect of
the Property has been duly made, granted and recorded, and is free of defects
and in good standing pursuant to the laws of the jurisdiction in which the
Property is situate; and

 

(k)Ruza has the right to enter all Property to conduct exploration work subject
to payment of any damages to the land owner.

 

2.6          The representations and warranties contained in subsection 2.5 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2.7          The representations and warranties of the parties hereinbefore set
out are conditions upon which the parties have relied on in entering into this
Agreement. Any defaulting party shall be liable and shall indemnify and save
harmless the non-defaulting party from any and all loss (including economic
loss), costs, damages, actions and suits arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by it and contained in this Agreement.

 



 

 

 

3.Transfer of the Property

 

3.1          Ruiz, subject to the terms hereof, hereby agrees to transfer to the
Purchaser, a 100% undivided right, title and interest in and to the Property
free from all liens, mortgages, charges, pledges, encumbrances, claims,
liabilities, adverse interests or other burdens of any nature or kind (each, a
"Burden") with all rights now or thereafter attached thereto. If the Purchaser
should notify Ruza or the Vendor in writing of any Burden or burdens against the
Property then the Vendor shall, after ascertaining the validity thereof, which
shall be prosecuted in good faith, and in any event within a reasonable period
of time after notification thereof by the Purchaser, attend to the discharge of
such burden or burdens at their own expense, or will indemnify the Purchaser
against the same and will provide such security as may reasonably be requested
by the Purchaser to secure such indemnity.

 

3.2          Ruza shall be entitled to receive 2.5% of any Net Smelter Return
(“NSR”) on the Property, payable within thirty (30) days of receipt by the
Purchaser.

 

3.3          Vendor and Ruiz recognize that the acquisition by the Purchaser of
the Property is subject to the approval of regulatory authorities in British
Columbia and, accordingly, the Vendor and Ruiz agree to do and comply with all
such other acts and things as are reasonably required by the regulatory
authorities to transfer the Property and shall hold the Property for the benefit
of Purchaser until such transfer occurs. Where a variation in the terms of this
Agreement is reasonably required by the regulatory authorities, such change will
be deemed to be accepted by the parties hereto and form part of the terms of
this Agreement, provided that such change does not materially effect the share
structure, funding amount or scheduling as set out in this Agreement.

 

4.Registration and Transfer of Property

 

4.1          Upon the execution of this Agreement, Ruiz shall deliver to the
Purchaser such transfer documents (hereinafter referred to as the "Property
Transfer Documents") as the Purchaser or its counsel may reasonably deem
necessary to assign, transfer and assure to the Purchaser, good, safe and
marketable holding and title to 100% undivided right, title and interest in and
to the Property.

 

4.2          The Purchaser shall be entitled to record all Property Transfer
Documents contemplated hereby at its own cost with the appropriate government
office to effect legal transfer of the Property into the name of the Purchaser,.

 

5.Force Majeure

 

5.1          If the Purchaser is at any time prevented or delayed in complying
with any provisions of this Agreement by reason of strikes, walk-outs, labour
shortages, power shortages, fires, wars, acts of God, governmental regulations
restricting normal operations, shipping delays or any other reason or reasons
beyond the control of the Purchaser, then the time limited for the performance
by the Purchaser of its obligations hereunder shall be extended by a period of
time equal in length to the period of each such prevention or delay, provided,
however, that nothing herein shall discharge the Purchaser from its obligations
hereunder to maintain the Property in good standing.

 

5.2          The Purchaser shall give prompt notice to the Vendor and Ruiz, as
applicable, of each event of force majeure and upon cessation of such event
shall furnish the Vendor and Ruiz, as applicable, with notice to that effect
together with particulars of the number of days by which the obligations of the
Purchaser hereunder have been extended by virtue of such event of force majeure
and all preceding events of force majeure.

 

5.3          After the commencement of commercial production, the Purchaser
shall work, mine and operate the Property during such time or times as the
Purchaser in its sole judgment considers such operations to be profitable. The
Purchaser may suspend or curtail operations, both before and after commencement
of commercial production, during periods when the products derived from the
Property cannot be profitably sold at prevailing prices or if an unreasonable
inventory thereof, in the Purchaser's sole judgment, has accumulated or would
otherwise accumulate.

 



 

 

 

6.Confidential Information

 

6.1          No information furnished by either party hereunder in respect of
the activities carried out on the Property by either party, or related to the
sale of substances derived from the Property, shall be published or otherwise
disclosed or disseminated by either party without the prior written consent of
either party, but such consent in respect of the reporting of factual data shall
not be unreasonably withheld, and shall not be withheld in respect of
information required to be publicly disclosed pursuant to applicable securities
or corporate laws.

 

6.2          The consent required by paragraph 8.1 will not apply to a
disclosure:

 

(a)to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

 

(b)to any third party to whom the disclosing party contemplates a transfer of
all or any part of its interest in this Agreement;

 

(c)to a governmental agency or to the public which such party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange;

 

(d)to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement; or

 

(e)          in a prospectus or other offering document pursuant to which such
party proposes to raise financing to meet, in part, its obligations under this
Agreement.          

 

7.Notice

 

7.1          Each notice, demand or other communication required or permitted to
be given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a post office addressed to the party entitled to
receive the same, or delivered to such party, at the address for such party
specified below or given by facsimile (with electronic confirmed receipt). The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, the first business day after the date of
transmission if given by facsimile (with electronic confirmed receipt) or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
fifth day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.

 

 

 

If to the Purchaser:

 

 

 

 

If to the Vendor:

 

 

 

 

American Copper Corp. 

1600 Broadway, Suite 1600 

Denver, Colorado 80202  

Attn: Alex Stanbury

  

US Copper Investments, Ltd. 

Ajeltake Road, Ajeltake Island, Majuro 

Marshall Islands, MH 96960 

Attn: Director

      If to Ruza:  

Jaroslav Ruza 

Suite 1002 – 1415 St. Georges Ave. 

North Vancouver, BC V7L 4R9

 

 



 

 

 

7.2          Either party may at any time and from time to time notify the other
party in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.

 

8.Notice of Default

 

8.1          If the Purchaser shall be in default of any requirements set forth
under this Agreement, the Vendor or Ruza shall provide the Purchaser with
written notice specifying such default and the Purchaser shall have ten (10)
business days from the delivery of such written notice from the Vendor or Ruza
within which to cure any Default.

 

9.Right of First Refusal

 

9.1          The Purchaser agree that prior to either of selling any interest in
the Property, the Purchaser will first offer in writing to Ruza the opportunity
to acquire the interest and provide that party with at least 30 days prior
written notice of any proposed disposition and allow Ruza to acquire the
interest to be sold at the price and on such terms as it is to be sold, or
offered, to a third party.

 

10.General

 

10.1          This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

 

10.2          The Parties have not created a partnership and nothing contained
in this Agreement shall in any manner whatsoever constitute any party the
partner, agent or legal representative of any other party, nor create any
fiduciary relationship between them for any purpose whatsoever. No party shall
have any authority to act for, or to assume any obligations or responsibility on
behalf of, any other party except as may be, from time to time, agreed upon in
writing between the parties or as otherwise expressly provided.

 

10.3          No consent or waiver expressed or implied by either party in
respect of any breach or default by the other in the performance by such other
of its obligations hereunder shall be deemed or construed to be a consent to or
a waiver of any other breach or default.

 

10.4          The Parties shall promptly execute or cause to be executed all
documents, deeds, conveyances and other instruments of further assurance which
may be reasonably necessary or advisable to carry out fully the intent of this
Agreement or to record wherever appropriate the respective interests from time
to time of the parties in the Property.

 

10.5          The Purchaser may assign its rights and obligations under this
Agreement to a third party.

 

10.6          This Agreement is subject to the approval of the appropriate
regulatory authorities and the parties agree to such reasonable amendments as
may be required by those regulatory authorities.

 

10.7          This Agreement shall be construed and enforced in accordance with
the laws prevailing in the Province of British Columbia.

 

10.8          This Agreement shall enure to the benefit of and be binding upon
the parties and their respective successors and permitted assigns.

 

 

 

 

IN WITNESS WHEREOF the Vendor has hereunto set his hand, and the corporate seal
of the Purchaser has hereunto been affixed in the presence of its duly
authorized officers in that behalf, as of the day and year first above written.

 

 

 

SIGNED AND DELIVERED BY       AMERICAN COPPER CORP.     Per:       /s/ Alexander
Stanbury   By: Alexander Stanbury   Title: President, Chief Executive Officer,  
  Secretary, Treasurer, and     Chief Financial Officer             SIGNED AND
DELIVERED BY       US COPPER INVESTMENTS, LTD.     Per:        [sig.jpg]   By:  
  Title: Director             SIGNED AND DELIVERED BY   /s/ Jaroslave Ruza
Jaroslave Ruza      

 

 

 

 

EXHIBIT A

 

OPTION AGREEMENT

 

 

 

 

Exhibit B

 

THE PROPERTY

 



 

 